Case: 2:21-cr-O0086-MHW Doc #: 2 Filed: 05/18/21 Page: 1 of 2 PAGEID #: 3

UNITED STATES DISTRICT COURT PICHARD WY Nati L
SOUTHERN DISTRICT OF OHIO CLERK OF CQURT
EASTERN DIVISION
Z1MAY 18 PMI2: 36

   
 

PCCURT
Wea. GOHIG

UNITED STATES OF AMERICA, ' >
MCAT LMRLS

CASE NO.
Plaintiff,
JUDGE
VS.
18 U.S.C. § 922(g)(1)

18 U.S.C. § 924(a)

1.S.C. § 92:

MARCELLOUS A. BOLTON, I USCS DA)

FORFEITURE ALLEGATION

INDICTMENT
Defendant.

 

 

THE GRAND JURY CHARGES:

COUNT ONE
(Prohibited Person in Possession of a Firearm)

On or about March 13, 2021. in the Southern District of Ohio, the defendant, Marcellous
A. Bolton, knowing that he had been convicted of a crime or crimes punishable by imprisonment
for a term exceeding one year, did knowingly possess a firearm, to wit: a Ruger, SR45, .45 caliber
pistol, serial number 380-05463, said firearm having been shipped and transported in interstate
or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a).
Case: 2:21-cr-O0086-MHW Doc #: 2 Filed: 05/18/21 Page: 2 of 2 PAGEID #: 4

FORFEITURE ALLEGATION

Ls The allegations of this Indictment are realleged and by this reference fully
incorporated herein for the purpose of alleging forfeitures to the United States of America
pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

2. Upon conviction of any offense alleged in this Indictment, the defendant.
Marcellous A. Bolton, shall forfeit to the United States, in accordance with 18 U.S.C.
§ 924(d)(1) and 28 U.S.C. § 2461(c), all firearms and ammunition involved in or used in such
offense, including, but not limited to:

A Ruger SR45, .45 caliber pistol, bearing Serial Number 380-05463;

Approximately twelve rounds of .45 caliber ammunition; and

A magazine with approximately ten rounds of .45 caliber ammunition.

Forfeiture notice in accordance with 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c),
and Rule 32.2 of the Federal Rules of Criminal Procedure.

A True Bill.

s/Foreperson

GRAND JURY FOREPERSON

VIPAL J. PATEL
ACTING UNITED STATES ATTORNEY

Clit Qusagdy—

ELIZABETH\A. GRRAGHTY (0072275)
Assistant United States Attorney
